DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on May 28, 2021.  Claims 24, 32-38, and 40 have been amended.  Claims 18-42 have been examined and are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Information Disclosure Statement
The Information Disclosure Statement filed on May 19, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
 
	

Allowable Subject Matter
Claims 18-42 allowed.

Libenson et al. US Publication 2013/0024267 A1 Systems and Methods for Electronic Coupon Instant Rewarding
Libenson discloses described herein are methods and systems for implementing personalized targeting via electronic coupons, providing aggregate cap control of electronic coupons, implementing viral marketing using electronic coupons, and performing real time processing of electronic coupons. 

The present invention discloses provided is a process of identifying an offers engine configured to provide information about offers to users, the method including: receiving, at an offers engine, a request for an offers interface website from a mobile computing device; and in response to the request, transmitting to the mobile computing device a website configured to cause a browser of the mobile computing device to perform steps, including: detecting an offers intent in the transmitted website; retrieving from memory of the mobile computing device an identifier of a native application offers interface mapped to the offers intent; and in response to retrieving the identifier of the offers engine, launching the native application, the native application being stored in memory of the mobile computing device and configured to provide an offers interface to the offers engine.






installing a first application on a mobile computing device of a user, wherein installing the first application includes registering the first application in memory of the mobile computing device as a designated application to handle a designated type of intents, the intents being calls from another application to request actions;

Independent claim 42 has been allowed based on a similar rationale.  Dependent claims 19-41 are allowable based on the same rationale as the claims they depend. 

Objections to claims 38 and 40 have been withdrawn.  
Claims 18-42 rejected on the ground of nonstatutory double patenting have been withdrawn.  
Claims 24 and 38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn.  

The Examiner notes the applicant's invention is directed to patent eligible subject matter under 35 U.S.C. 101. The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to 'significantly more' than an abstract idea. The applicant has incorporated the features of machine readable media, computer system, mobile computing device, first application, memory, URL, second application, and server shows it is a network centric invention. Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet. Additionally, the applicant's specification discloses, "Figures 4-5, which are capable of detecting the presence (or selection) of a token indicating that an offers intent (identifying offers-related services to 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the Issue fee.  Such submissions should be dearly labeled “Comments on Statement of Reasons for Allowance,”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levitt, Jason Choosing Cross-Platform Network API’s, Open Systems Today, February 21, 1994
Levitt discloses if you were a software developer told to develop an application that would interoperate across the eight scalable desktop operating environments being discussed in this issue, you'd face one of the major open systems issues of our time. There is no easy answer, but there are many choices. Each operating system supports its own set of network Application Programming Interfaces. This overview focuses on the network APIs supported by the operating systems' vendors, either bundled with the operating systems or offered as optional components. The network APIs supported in these eight systems are, for the most part, peer-to-peer APIs that don't assume the existence of a LAN server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682